ORDER
PER CURIAM.
William Alan Dolezal (Husband) appeals from the trial court’s judgment dissolving his marriage to Mary Catherine Dolezal (Wife). Husband argues the trial court erred in (1) granting Wife statutory, modifiable maintenance; (2) awarding Wife $2,000.00 per month in maintenance; (3) finding Timothy Dolezal, son, is not emancipated; (4) allowing testimony of Ms. Melba McClelland as an expert witness; (5) calculating the amount of child support due to Wife; (6) ordering Husband to pay one-half of the college room, board, and activity fees for Emily Dolezal, daughter; (7) failing to award part of the child support directly to Emily Dolezal as daily expense money; (8) undervaluing the household property and not setting aside Husband’s stock as separate property; and (9) awarding Wife attorney’s fees. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).